Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong (US 20090135096) and further in view of Mathew (US 20100315570 A1).
With regard claim 1, Jeong discloses An image display device, (abstract; fig 1-8) comprising: a display panel which displays an image (abstract, at last fig 2); a back cover disposed along a back surface of the display panel (at least fig 1, the structure cover on the rear side of the display such as 15, 17 and other parts; Examiner consider as a back cover.) the back cover having a front surface and a back surface opposite to the front surface, the front surface of the back cover facing the back surface of the display panel (at least fig 2 or fig 1, the front surface and a back surface opposite to the front surface, the front surface of the back cover facing the back surface of the display panel); a circuit substrate disposed on a back surface of the back cover (at least paragraph [33]-[36]; see also fig 2, Examiner consider the portion of the circuit disposed on a back surface of the back cover is the circuit substrate), the circuit substrate being for driving a display of the image on the display panel (at least paragraph [33]-[36]; see also fig 2, fig 5); and a wiring member which connects the circuit substrate and the display panel (at least paragraph [33]-[36]; see also fig 2, fig 5, Examiner consider the portion of the circuit with signal wires which connects the circuit substrate and the display panel is the “wiring member”), wherein the back cover has a recess which is recessed inward from an edge of the back cover in a plan view (at least fig 1-2, or fig 4-5, the space formed on the back cover, Examiner consider as a recess/space), and the wiring member is disposed so as to pass through the recess (at least fig 1-5) from a back surface side to a front surface side of the back cover (compare fig 1, fig 2 and fig 5). 
Jeong lacks teaching: wiring member which is attached to the back surface of the display panel.
Mathew teaches an image device comprising: wiring member which is attached to the back surface of the display panel (at least fig 8, and/or fig 9-11; paragraph [58]-[60]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (wiring member which is attached to the back surface of the display panel) and modify to previous discussed structure (modified to the primary art’s display panel) so as to further reduce the size of the modified structure.  Examiner’s note: changing a location of a connector from one side to the other side is well known in the art before the effective filing date of the claimed invention.
Regarding claim 9, Jeong further disclosed the recess is recessed inward from the edge of the back cover in a plan view along a direction parallel to the front or the back surfaces of the back cover (see fig 1, fig 2, and/or fig 4-5).
Regarding claim 7, Jeong further disclosed the display panel is a self-emitting display panel (abstract; paragraph [005]).
Claim 8 rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong (US 20090135096) in view of Mathew (US 20100315570 A1), and further in view of Tomomasa (US 20140226080). 
With regard claim 8, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the display pane is an organic electroluminescent display panel.
Tomomasa further teaches: the display pane is an organic electroluminescent display panel (paragraph [150]-[152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (display panel) and modify to previous discussed structure so as to further enhance the display for the modified structure and/or reduce the cost by using the known technologies. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Paragraph [0017] of the present specification discloses "an outline of a configuration of image display device 10 according to an embodiment will be described with reference to FIG. 1 to FIG. 3," which explain configuration of image display device 10 with EPCs 61. Paragraph [0032] discloses "a peripheral configuration of FPC 61 in image display device 10 will be described with reference to FIG. 4 and FIG. 5." One of ordinary skill in the art would readily understand that FIGS. 1-3 and the corresponding description thereof are general explanation…….” (pages 4-5).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
The election/restriction was made by Applicant without traverse filed on 2/9/22. In addition, Examiner also discussed the election with Applicant in the previous interviews (at least 7/21/22, and earlier). 
With respect to the Applicants’ remarks that, “Applicant respectfully submits that Jeong fails to disclose that a wiring member is attached to the back surface of the display panel, as recited by claim 1 (see, for example, FIG. 2B). In Jeong, FPC 27 is attached to a front surface of rear substrate 1 lb of PDP panel 11. Tomomasa fails to cure the deficiencies of Jeong. …….” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841